DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “suction element” (claims 1 4, and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:
 Line 1 of each claim, a colon (:) should be added after the word “comprising”. 
Line 2 of each claim, the phrase “on the same” should be deleted for clarity purposes.  Appropriate correction is required.
Claims 3 and 5 are objected to because of the following informalities:
 Subject matter of claim 5 appears identical to subject matter of claim 3 and therefore claim 3 or claim 5 should be amended or canceled.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (refer to “blocking means” of claim 7). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the perforations" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the laminar blocking element is permeable to the suction flow in an area of said element without perforations” which is confusing in order to be permeable (porous) there must be perforations (openings).  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Escudero Gonzalez et al. US 2020/0361225 (hereinafter “Escudero”).
Regarding claim 1, Escudero, with reference to FIGS. 9-14, discloses a substrate printing system, comprising: 
a perforated conveyor belt (18, refer to FIG. 9) adapted for transporting on the same a substrate to be printed, wherein the perforated conveyor belt comprises a set of perforations (108); 
a perforated grill (20, shown in FIG. 9) which comprises a set of perforations (110) and which is configured such that the perforated conveyor belt can be moved over the perforated grill; and
a suction chamber (22, shown in FIG. 9) which comprises a suction element (25), the suction chamber being in communication with the perforated conveyor belt and with the perforated grill such that the suction flow created by the suction element is adapted for passing through perforations of the perforated conveyor belt and of the perforated grill to secure the substrate to the perforated conveyor belt, 
wherein the perforations of the perforated grill have a different pattern (refer to examples shown in FIG. 11, or FIG. 12, or FIG. 13, or FIG. 14) in an area adapted for printing substrates than in an area not adapted for printing substrates.
	Regarding claims 2 and 6, wherein the perforations of the perforated grill are configured to produce greater blocking of the suction flow through said perforations in the area adapted for printing substrates than in the area not adapted for printing substrates (refer to [0068] and FIGS. 9-14).
	Regarding claim 3-5, wherein the perforated grill is removable (refer to examples of FIGS. 12-15, and paragraph [0036] stating that the perforated grill 20 is comprised of a plurality of platen plates and at least one of the platen plates is “movable or replaceable”) in the area adapted for printing substrates with respect to the area not adapted for printing substrates (interpretation includes one platen plate 502a is removable with respect to another plate 502a).
Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada US 2009/0244242 (hereinafter “Sawada”, cited in an IDS).
Regarding claim 1, Sawada discloses discloses a substrate printing system, comprising: 
a perforated conveyor belt (140) adapted for transporting on the same a substrate to be printed, wherein the perforated conveyor belt comprises a set of perforations (108); 
a perforated grill (161, shown in FIG. 3) which comprises a set of perforations (142) and which is configured such that the perforated conveyor belt can be moved over the perforated grill; and
a suction chamber (164 and 165, shown in FIG. 3) which comprises a suction element (150), the suction chamber being in communication with the perforated conveyor belt and with the perforated grill such that the suction flow created by the suction element is adapted for passing through perforations of the perforated conveyor belt and of the perforated grill to secure the substrate to the perforated conveyor belt, 
wherein the perforations of the perforated grill have a different pattern (refer to Fig. 4, 202 has different pattern compared to 201 and 203) in an area adapted for printing substrates than in an area not adapted for printing substrates.
Regarding claims 2 and 6, wherein the perforations of the perforated grill are configured to produce greater blocking of the suction flow through said perforations in the area adapted for printing substrates than in the area not adapted for printing substrates (refer to FIG. 4, notice less openings in region 202 compared to upstream region 201 and downstream region 203).
Regarding claim 3-5, wherein the perforated grill is removable (capable of being detached or replaced by a user) in the area adapted for printing substrates with respect to the area not adapted for printing substrates.
	Regarding claim 7, Sawada discloses discloses a substrate printing system, comprising:
a perforated conveyor belt (140) adapted for transporting on the same a substrate to be printed, wherein the perforated conveyor belt comprises a set of perforations (108);
a perforated grill (161, shown in FIG. 3) which comprises a set of perforations (142) and which is configured such that the perforated conveyor belt can be moved over the perforated grill; and
a suction chamber (164 and 165, shown in FIG. 3) which comprises a suction element (150), the suction chamber being in communication with the perforated conveyor belt and with the perforated grill such that the suction flow created by the suction element is adapted for passing through perforations of the perforated conveyor belt and of the perforated grill to secure the substrate to the perforated conveyor belt,
blocking means (162) to at least partially block (refer to 263 in area 202) the suction flow through perforations to a different extent in the area adapted for printing substrates than in an area (201, refer to 377 in FIG. 9) not adapted for printing substrates.
Regarding claim 8, wherein the blocking means comprise blocking valves (263) or inserts of the perforations in the area adapted for printing substrates.
Regarding claim 9, wherein the blocking means comprise a laminar blocking element (162) which is arranged parallel to the perforated conveyor belt in the area adapted for printing substrates.
Regarding claim 10, wherein the laminar blocking element is provided with a set of perforations (276).
Regarding claim 11, wherein the perforations of the laminar blocking element are configured to produce greater blocking of the suction flow through the perforations in the area  adapted for printing substrates than in the area  (201) not adapted for printing substrates.
Regarding claim 13, wherein the laminar blocking element is fixed on the perforated grill in contact with the same (refer to FIG. 3).
Regarding claim 15,wherein the blocking means are removable (capable of being removed by a user) with respect to the perforated conveyor belt and/or the perforated grill.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653